DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-18) in the reply filed on 02/08/21 is acknowledged.  Applicant elected with traverse because the Restriction Requirement misnumbered the claims belonging to each of the three groupings. Applicant’s response correctly states the intended claim grouping (see Response to Election / Restriction filed 02/28/21). This corrected claim grouping is adopted for the record.
Claims 19 and 20 (i.e., Group II and III, respectively) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14, the parenthetical phrase “(printed circuit board)” renders the claims indefinite because it is ambiguous as to whether the phrase is intended to limit the claim or merely provide extraneous information. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-10, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2017/0310166 to Huang et al. (“Huang”).

As to independent claim 1, a wireless power transmitter (Fig. 1: 10) comprising: a charging surface (¶ 0002, 0032, 0033, Fig. 2: 32);  a transmitting antenna (Fig. 1: 13) configured to generate an electromagnetic field extending above the charging surface (¶ 0002, 0032, 0033);  a sensing array disposed between the transmitting antenna and the charging surface (¶ 0034, Fig. 1: 14), the sensing array comprising a plurality of sensors (¶ 0032, 0034), each sensor of the plurality of sensors configured to generate a respective signal indicative of a strength of the electromagnetic field (¶ 0032, 0034);  and a controller coupled to the sensing array (Fig. 1: 17), the controller configured to detect a presence of a metallic object (¶ 0014, 0032, 0033), other than a receiving antenna of a power receiver (¶ 0003, 0004), in the electromagnetic field based on the respective signal generated by one or more sensors of the plurality of sensors (¶ 0014, 0032, 0033). 
 
As to claim 2, the wireless power transmitter of claim 1, wherein each sensor of the plurality of sensors comprises a sensing coil, and wherein the controller is configured to detect the presence of the metallic object in the electromagnetic field and a location of the metallic object relative to the charging surface based on a voltage across one or more sensing coils of the plurality of sensors (¶ 0014-0016). 
 
As to claim 4, the wireless power transmitter of claim 1, wherein the controller is configured to detect the presence of the metallic object in the electromagnetic field by comparing the respective signal of a first sensor of the plurality of sensors with the respective signal of a second sensor adjacent the first sensor, and wherein the controller determines a location of the metallic object based on the respective signals of the first and second sensors (¶ 0014-0016). 
 
As to claim 5, the wireless power transmitter of claim 1, wherein the controller is further configured to detect a location of the receiving antenna based on the respective signal generated by one or more sensors of the plurality of sensors (¶ 0003). 
 
As to claim 6, the wireless power transmitter of claim 1, wherein the plurality of sensors is arranged in a regular grid of rows and columns (Fig. 2: 14). 

As to claim 8, the wireless power transmitter of claim 1, wherein each sensor of the plurality of sensors comprises a first sensing coil configured to detect the strength of the electromagnetic field in a first axis, a second sensing coil configured to detect the strength of the electromagnetic field in a second axis, and a third sensing coil configured to detect the strength of the electromagnetic field in a third axis, and wherein the first, second, and third axes are linearly independent (¶ 0014-0016, 0032, 0033). 
 
As to claim 9, the wireless power transmitter of claim 1, wherein the controller is configured to detect the presence of the metallic object in the electromagnetic field based on the respective signal generated by each sensor of the plurality of sensors (¶ 0014-0016, 0032, 0033). 
 
As to claim 10, the wireless power transmitter of claim 1, wherein the controller is configured to detect the presence of the metallic object in the electromagnetic field based on a power of the electromagnetic field at a first sensor of the plurality of sensors, an orientation of the electromagnetic field at the first sensor, an inductance of the first sensor, a quality factor of the first sensor, an equivalent series resistance of the first sensor, or a resonant frequency of the first sensor (¶ 0014-0016, 0032, 0033). 

As to claim 14, the wireless power transmitter of claim 1, wherein each sensor of the plurality of sensors comprises a combination of (printed circuit board) traces and vias (Fig. 2). 
 
As to claim 15, the wireless power transmitter of claim 1, wherein the controller is configured to detect the presence of the metallic object by: comparing a first strength of a magnetic field of a first sensor with a second strength of a magnetic field of a second sensor; and when a difference between the first strength and the second strength is higher that a threshold, detecting the presence of the metallic object (¶ 0014-0016, 0032, 0033). 
 
As to claim 16, the wireless power transmitter of claim 15, wherein the controller is further configured to generate a two-dimensional magnetic field map using the sensing array before comparing the first strength with the second strength (¶ 0045). 
 
As to claim 17, the wireless power transmitter of claim 15, wherein the controller is configured to pulse sensing coils of the plurality of sensors before comparing the first strength with the second strength (¶ 0002, 0012-0016, 0032, 0033). 
 
As to claim 18, the wireless power transmitter of claim 17, wherein the controller is configured to avoid starting to charge the power receiver when the difference is lower than the threshold (¶ 0002, 0012-0016, 0032, 0033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Pub. No. 2014/0015329 to Widmer et al. (“Widmer”).
Haung’s teachings of plurality of sensors does not include Hall effect sensors. Hall effect sensors are known in the art. See for example Widmer at ¶ 0176. It would have been obvious to one of ordinary skill in the art to have modified Huang’s sensors to be Hall effect. This modification would allow for using a known type of sensor to measure a strength of a magnetic field. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Pub. No. 2015/0349542 to Yamamoto et al. (“Yamamoto”).
Haung’s teachings do not include an amplifier coupled to the transmitting antenna. Coupling an amplifier to a transmitting antenna is a known configuration. See for example Yamamoto at ¶ 0088. It would have been obvious to have modified Haung to include the known configuration of an amplifier coupled to the transmitting antenna. The modification provides additional compensation and control over the inputs/outputs. 

As to claim 12, the wireless power transmitter of claim 11, wherein the amplifier is a class-E amplifier (Yamamoto: ¶ 0088). 
 
As to claim 13, the wireless power transmitter of claim 11, wherein the amplifier further comprises an electromagnetic interference (EMI) filter coupled between switching transistors of the amplifier and the transmitting antenna (Yamamoto: ¶ 0088, Huang: ¶ 0042, 0043). 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851